DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
	Applicant’s election of Group I, Species 1, without traverse in the reply filed on 7/14/2022 is acknowledged. Accordingly, claims 1-3, 5-7 and 9 remain pending.	


Claim Interpretation
	Examiner stated, in reference to a Group 1 election, that one of four species must be selected. In response, Applicant elected Species I (Claim 2) without traverse, encompassing the elected species 1-3, 5-7 and 9. Accordingly, claims 4, 8 and 10 have been withdrawn without prejudice. Claim 9, however, introduces matter that is dependent upon claim 8 (e.g., “library of labels comprises labels …”, etc.), making the scope of the claim unclear. In essence, claim 9 is reliant upon the structures claimed in claim 8 in order to be given patentable weight. Hence, the claim 9 was not given full patentable weight due to the lack of a continuous dependency corresponding to an independent claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “without prior knowledge of the noise distribution” and “shape of the successive signal”. There is insufficient antecedent basis for these limitations in the claim. The phrase “without prior knowledge of the noise distribution” renders the claim indefinite, because there is no recitation of “a noise distribution” that distinctly points out the claimed matter. The claim recites “reducing noise in continuously monitored quasi-periodic biosignals”, “a plurality of reference signals;” and “successive signal”; the claim as drafted does not clearly point out which of the signals “the noise distribution” refers to. Upon further review of the specification, besides repeating the claimed language, the disclosure provides “Since the framework should be independent of the noise distribution (for applicability in clinical scenarios), a method of constraining the projection of consecutive pulses to nearby locations is preferred.” [0065], which fails to distinctly point out the claimed subject matter. Similarly, the phrase “shape of the successive signal” is unclear because there is no recitation of “a successive signal” that distinctly points out the claimed subject matter. The claim further recites the phrase “projecting successive signals”, however it is unclear if the successive signal points to one of the projected successive signals, or if the successive signal is a composite structure of the pulse waveform.
Furthermore, the claim recites “without prior knowledge of the noise distribution”, however the instructions comprise steps including acquiring reference signals and projecting successive signals to form and train learned manifold graph. It is unclear how to interpret “without prior knowledge” in light of the claim, as drafted, because it appears that the method does utilize signals the may have noise distributions to produce the reconstruction. 
The term “(iv) reconstructing the most likely shape of the successive signal” in claim 1 is a relative term which renders the claim indefinite. The term “most likely shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no standard as to how “likely” the shape of the successive signal is reconstructed that is clearly defined in the specification, which recites that ICP pulses exhibit similar shapes [0066], but does not provide a clear definition beyond repeating the claim limitation.
Claim 7 is rejected because the phrase “the waveform estimate is effectively constrained and denoised” is a relative term which renders the claim indefinite. The term “effectively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unknown to what degree or by what standard the estimate is sufficiently constrained and denoised by the use of the term effectively in the claim as drafted, and the specification fails to further define the term in context. 
Claim 9 (in view of claim interpretation above) recites the limitation “said library of labels”. There is insufficient antecedent basis for these limitations in the claim. Specifically, in the claim as drafted, there is no recitation of a definition of a “library of labels” that allows one of ordinary skill in the art to understand what “library of labels” to refer to.
Hence, claims 1, 7 and 9 are rejected under 35 USC § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention. It is recommended to amend the claims to ensure proper antecedent basis and to clarify the limitations of the claim. For the purposes of examination, the broadest reasonable interpretation of indefinite limitations is applied during prosecution.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US8923958 B2, 2014-12-30; note that citations reference the related application US2013/0096394 A1, 2013-04-18) (hereinafter “Gupta”), in view of Hu et al (Physiol. Meas. 33.12 (2012): 2017-2031, 2012-11-15) (hereinafter “Hu”).

	Regarding claim 1, Gupta teaches an apparatus for reducing noise in continuously monitored quasi-periodic biosignals without prior knowledge of the noise distribution (“a processor of a computing device” [clm 1], fig. 1 and assoc par; “The MMP/LARS hybrid process can be used for spectral analysis of very long quasi-periodic biological signals” [0039]; quasi-period biological signals are monitored over long periods of time (e.g., via a holter monitor) [0036]-[0040]), comprising:
	(a) a computer processor (“a processor 108” [0037], fig. 1 and assoc par; “The system 1132 has a processor 1134” [0078], fig. 11 and assoc par); and 
	(b) a non-transitory computer-readable memory storing instructions executable by the computer processor (“The processor 1134 may be a computer executing machine readable instructions which are stored on a non-transitory computer readable medium 1136” [0078], fig. 11 and assoc par); 
	(c) wherein said instructions, when executed by the computer processor, perform steps comprising: 
		(i) acquiring a plurality of reference signals (“The ECG signals obtained from the plurality of electrodes 104 is collected by an electrophysiological signal capture device, for example a receiving module 106.” [0037]; ECG signal represents a time series for N number of samples in the data set (i.e. a plurality of reference signals) acquired over the duration of an examination period [0042]); 
		(ii) forming a subspace representation of the reference signals to produce a learned manifold graph (“human heart ECG signals can be considered a non-linear dynamic system, therefore to represent ECG signals in the phase space, MMP is used to convert a dynamic system into state space and generate a geometrical phase manifold” [0047], figs. 7, 16B, 19 and assoc par; “We can find the fractional subspace derivative of these components, since it is a linear combination of complex exponentials” [0059]; ECG signals are derived into fractional subspace components to form a manifold (i.e. learned manifold graph));
	and reconstructing the most likely shape of the successive signal (“using the spectral (complex exponential) MMP by reconstructing the signal using the non-linear terms to rebuild and plot the 3D trajectory in phase space which resembles a 3D vector cardiogram” [0047],
	but Gupta fails to explicitly teach iteratively projecting successive signals on the learned manifold graph. Applicant should be aware that Gupta does teach an embodiment wherein training data in the form of lead ECG signals are used [0062]. 
	However, in the same field of endeavor, Hu teaches developing a steady-state indicator for the intracranial pressure (ICP) dynamic system [Intro p. 2018]; further teaching performing steps comprising:
		(i) acquiring a plurality of reference signals (“a library of validated reference pulses is used to recognize legitimate dominant pulses,” [Methods p.2020]; reference pulses are acquired reference signals);
		(ii) forming a subspace representation of the reference signals to produce a learned manifold graph (“we used LLE algorithm to project the original ICP dominant pulses from a subject onto a two dimensional space to reveal the geometric structure … by using a k-neighborhood graph” [Methods p.2021]; local linear embedding is a nonlinear dimension reduction method that generates a low-dimensional manifold (i.e. learned manifold graph) [2.3 Calc of geodesic distance p.2021-p.2022]);
		(iii) iteratively projecting successive signals on the learned manifold graph (“we used LLE algorithm to project the original ICP dominant pulses from a subject onto a two dimensional space to reveal the geometric structure … by using a k-neighborhood graph” [Methods p.2021]; the original ICP pulses [see fig. 3 reproduced below]); and 

    PNG
    media_image1.png
    365
    402
    media_image1.png
    Greyscale

A two dimensional projection of dominant ICP pulses (dots populating the figure) onto the manifold graph (Hu fig. 3, modified)
		(iv) reconstructing the most likely shape of the successive signal (“there are three distance/similarity metrics including geodesic distance, Euclidean distance, and Pearson correlation coefficient for comparing pulse shapes” [Methods p.2023]; “k-nearest neighbor (KNN) was used to construct a weighted graph to facilitate the approximation of geodesic distance using the shortest graph distance between vertices” [Results 2029]; the weighted graph of the manifold is used to reconstruct and compare pulse shapes to derive a steady-state indicator (i.e. most likely shape)).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the apparatus taught by with the processing functions taught by Gupta with the learning manifold operations and signal processing taught by Hu. Various time domain and frequency domain signal processing techniques are used for the analysis of electrophysiological signals to obtain detailed information; however, time domain techniques cannot quantify the fluctuation characteristics of certain pathologies and traditional methods for performing frequency-domain analysis are limited (Gupta [0004]). Conventionally practiced monitoring of mean ICP is useful in patient management and therapeutic decisions, but more information with regard to brain compliance, prediction of acute mean ICP elevation, cerebral vasculature status, and autoregulation can be derived by analyzing the whole ICP pulse waveform using more advanced signal processing and pattern recognition techniques (Hu [Results p.2029]).

	Regarding claim 2, Gupta in view of Hu teach the apparatus of claim 1, wherein Gupta further teaches said instructions when executed by the computer processor [see claim 1 rejection] perform steps comprising: normalizing extracted pulses (“the ECG signal is normalized and baseline wander is removed” [0095]); and
	clustering similar normalized pulses to produce an idealized reference signal (“These subspace elements when quantified beat-to-beat in magnitude using a phase space clustering algorithm can be used to classify and predict heart arrhythmias and other heart abnormalities” [0093]; the pulses are normalized and clustered to classify abnormalities (i.e. the idealized reference signal)); 
	but Gupta fails to explicitly teach extracting individual pulses.
However, in the same field of endeavor, Hu teaches extracting individual pulses from said plurality of reference signals (“the MOCAIP algorithm is used on consecutive 30 s ICP segments to extract dominant pulse” [Methods p.2020]; dominant pulses (i.e. individual pulses) are extracted from the ICP reference signals); 
	distilling at least one variable from the extracted pulses (“geodesic distance” [Methods p.2021]; the geodesic distance is the generalization of length connecting two points and can be represented as the distance between pulses, wherein each pulse has a location in two dimensional space); and 
	clustering similar normalized pulses to produce an idealized reference signal (“we use a validated algorithm, morphological clustering and analysis of intracranial pulse … to extract artifact-free dominant pulses each of which is representative of a short segment of ICP.” [Intro p.2019]; the clusters are analyzed and used to generate a short segment of ICP [see fig. 3 reproduced below]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above by combining the normalizing and clustering of Gupta with the extracting instruction taught by Hu. Various time domain and frequency domain signal processing techniques are used for the analysis of electrophysiological signals to obtain detailed information (Gupta [0004]). Information with regard to brain compliance, prediction of acute mean ICP elevation, cerebral vasculature status, and autoregulation can be derived by analyzing the whole ICP pulse waveform using more advanced signal processing and pattern recognition techniques (Hu [Results p.2029]).

	Regarding claim 3, Gupta in view of Hu teach the apparatus of claim 1, wherein 
	Gupta further teaches said reference and successive signals are signals selected from the group consisting of electrocardiogram (ECG) signals, transcranial Doppler (TCD) signals, electroencephalogram (EEG) signals, and near infrared spectroscopy (NIRS) signals (“evaluating an electrocardiogram (ECG) signal” [0009]; the apparatus processes ECG signals).

	Regarding claim 6, Gupta in view of Hu teach the apparatus of claim 1, 
	but Gupta fails to explicitly teach sequential tracking or inverse mapping.
	However, in the same field of endeavor, Hu teaches reconstructing of a successive signal comprises: estimating likely coordinates of successive samples in subspace with sequential tracking (“Consecutive sequences of these raw pulses are clustered to find the biggest cluster. The average pulse of this cluster is termed a dominant pulse.” [Methods p.2019-p.2020]); and 
	reconstructing the estimated coordinates back into input space using inverse mapping to produce a denoised waveform (“k-nearest neighbor (KNN) was used to construct a weighted graph to facilitate the approximation of geodesic distance.” [Disc p.2029]; KNN is interpreted as using inverse mapping to construct a weighted graph (i.e. denoised waveform)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above by combining the estimating and reconstructing taught by Hu. Various time domain and frequency domain signal processing techniques are used for the analysis of electrophysiological signals to obtain detailed information (Gupta [0004]). Information with regard to brain compliance, prediction of acute mean ICP elevation, cerebral vasculature status, and autoregulation can be derived by analyzing the whole ICP pulse waveform using more advanced signal processing and pattern recognition techniques (Hu [Results p.2029]).

	Regarding claim 7, Gupta in view of Hu teach the apparatus of claim 6, wherein Gupta further teaches the waveform estimate is effectively constrained and denoised (“separating a noise component from the plurality of non-linear terms corresponding to the electrophysiological signal; and forming a reconstructed electrophysiological signal whereby the noise component is removed” [0010]), 
	but Gupta fails to explicitly teach searching k-nearest neighbors.
	However, in the same field of endeavor, Hu teaches inverse mapping comprises: 
	searching k-nearest neighbors of a sample in subspace (“k-nearest neighbor (KNN) was used to construct a weighted graph to facilitate the approximation of geodesic distance.” [Disc p.2029]; [see claim 6 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the combination of references above by combining the waveform estimate taught by Gupta with the estimating and reconstructing taught by Hu. Various time domain and frequency domain signal processing techniques are used for the analysis of electrophysiological signals to obtain detailed information (Gupta [0004]). Information with regard to brain compliance, prediction of acute mean ICP elevation, cerebral vasculature status, and autoregulation can be derived by analyzing the whole ICP pulse waveform using more advanced signal processing and pattern recognition techniques (Hu [Results p.2029]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Hu as applied to claim 1 above, and further in view of Scalzo et al (Physiological measurement 34.4 (2013): 465-478, 2013-03-22) (hereinafter “Scalzo”).

	Regarding claim 5, Gupta in view of Hu teach the apparatus of claim 1, but the modified combination of references above fails to explicitly teach kernel spectral regression (SR-KDA).
	However, in the same field of endeavor, Scalzo teaches the use of semi-supervised learning methods to improve the detection accuracy of specific morphological and trending features extracted from an ICP signal waveform [abst], 
	further teaching a subspace obtained by a kernel discriminant analysis (KDA) of the reference signals solved using a spectral regression (SR) framework (“the two following SSL techniques that are used in our framework to detect alarms; kernel spectral regression (SR-KDA)” [2.4 p.469]; SR-KDA (i.e. kernel discriminant analysis using spectral regression) applied to ICP waveform data).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by the combination of references above with SR-KDA as taught by Scalzo. Various time domain and frequency domain signal processing techniques are used for the analysis of electrophysiological signals to obtain detailed information (Gupta [0004]). Information with regard to brain compliance, prediction of acute mean ICP elevation, cerebral vasculature status, and autoregulation can be derived by analyzing the whole ICP pulse waveform using more advanced signal processing and pattern recognition techniques (Hu [Results p.2029]). Furthermore, models based on SR-KDA offer better performance with a low number of samples and are efficient when used to monitor the ICP of a subject and predict critical patterns (Scalzo [Disc 476]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Belkin et al (In Proc of the 14th Int Conf on Neural Information Processing Systems: Natural and Synthetic (NIPS'01) (2001). MIT Press, 585-591) teaches a geometrically motivated algorithm for constructing a representation for data sampled from a low dimensional manifold embedded in a higher dimensional space, providing a computationally efficient approach to nonlinear dimensionality reduction that has locality preserving properties and a natural connection to clustering.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793